NO. 12-18-00229-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 MICHAEL A. KENNEDY,                                        §       APPEAL FROM THE 3RD
 APPELLANT

 V.                                                         §       JUDICIAL DISTRICT COURT

 JAMES T. WORTHEN, ET AL,
 APPELLEES                                                  §       ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On August 22, 2018, the clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before September 4, 2018, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered September 26, 2018.
Panel consisted of Neeley, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment;
Worthen, C.J., and Hoyle, J., not participating.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                        SEPTEMBER 26, 2018


                                          NO. 12-18-00229-CV


                                    MICHAEL A. KENNEDY,
                                           Appellant
                                              V.
                                  JAMES T. WORTHEN, ET AL,
                                           Appellees


                                  Appeal from the 3rd District Court
                     of Anderson County, Texas (Tr.Ct.No. DCCV17-723-3)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Neeley, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by
                    Assignment; Worthen, C.J., and Hoyle, J., not participating.